January 11, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Funds, Inc. -Dreyfus BASIC S&P 500 Stock Index Fund -Dreyfus Bond Market Index Fund -Dreyfus Disciplined Stock Fund -Dreyfus Money Market Reserves -Dreyfus Opportunistic Fixed Income Fund -Dreyfus Tax Managed Growth Fund -General AMT-Free Municipal Money Market Fund -General Treasury and Agency Money Market Fund File No. 811-05202 Dear Sir/Madam: Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the fiscal year ended October 31, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-7804. Very truly yours, /s/ Judianny Compres Judianny Compres Paralegal JC/ Enclosures
